NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                            FEB 16 2017
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
MARY ANN CASORIO, individually as                No.   15-56239
Heir at Law of Decedent, James M.
Casario and MARY ANN CASORIO, as                 D.C. No.
Personal Representative of the Estate of         2:14-cv-08916-GHK-AJW
James M Casorio, Decedent,

              Plaintiffs-Appellants,             MEMORANDUM*

 v.

PRINCESS CRUISE LINES, LTD.,

              Defendant-Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                     George H. King, District Judge, Presiding

                          Submitted February 14, 2017**
                              Pasadena, California




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: M. SMITH and OWENS, Circuit Judges, and HELLERSTEIN,*** District
Judge.

      Plaintiff-Appellant Mary Casorio (Casorio) appeals from the district court’s

order dismissing her action against Defendant-Appellee Princess Cruise Lines, Ltd.

(Princess). Casorio’s suit arises from the eventual death of her husband James

Casorio (decedent), who fell while disembarked from a Princess Cruise on the

island of St. Maarten. Because the parties are familiar with the facts, we do not

recount them here. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we

affirm.

      The parties dispute whether admiralty jurisdiction and the Death on the High

Seas Act (DOHSA) apply to any or all of Casorio’s claims. We need not reach this

issue, because the duty of care Casorio claims Princess breached does not exist

under either general maritime law or state law.

      With respect to state law, the California “wrongful ejection” cases on which

Casorio relies are inapplicable, because Casorio does not claim that Princess failed

to take her and decedent to their ultimate destination as contracted. Cf. Ingham v.

Luxor Cab Co., 113 Cal. Rptr. 2d 587, 591 (Ct. App. 2001) (common carrier

violates affirmative duty to prevent harm to passenger when it “ejects a passenger


      ***
            The Honorable Alvin K. Hellerstein, United States District Judge for
the Southern District of New York, sitting by designation.
                                          2
at a place other than the designated destination and in doing so subjects the

passenger to reasonably foreseeable injury”). Instead, Casorio claims that Princess

was required to help arrange for medical air evacuation to a hospital superior to the

one on St. Maarten.

      Even if these cases apply, Princess not only left decedent in a place of

relative safety, but left decedent in a place of superior safety. In doing so, Princess

fulfilled its duty to “care for [its passengers] until they can be cared for by others.”

Restatement (Second) of Torts § 314A(1)(b). Under the circumstances, it was

reasonable for Princess to send decedent to a hospital with better medical care than

the ship could provide, where decedent’s condition could be accurately evaluated

and air evacuation could be arranged. See Restatement (Second) of Torts § 314A,

Comment (e) (requiring only that a passenger receive “reasonable care under the

circumstances”). To require more would be to impose a higher burden on common

carriers than California law requires. Cf. Ingham, 113 Cal. Rptr. 2d at 597

(agreeing that the burden on a common carrier is a “minimal” one to “refrain from

wrongfully ejecting its passengers”).

      Similarly, general maritime law does not require the level of care Casorio

argues Princess should have exercised. Maritime law requires a cruise ship “to

exercise reasonable care under the circumstances of each case.” Chan v. Soc’y


                                            3
Expeditions, Inc., 123 F.3d 1287, 1290 (9th Cir. 1997). The kind of care sought by

Casorio would not be reasonable under the circumstances, and Casorio provides no

authority that says otherwise. Because Princess did not owe the duty of care

Casorio seeks to impose, the district court properly dismissed Casorio’s claims

under DOHSA, as well as under state law.

      Casorio’s claims for “personal injuries” and “infliction of emotional

distress” are premised on the same purported duty that underlies Casorio’s other

claims. Because that duty does not exist under state law or general maritime law,

these claims also fail. In particular, although Princess’s conduct did not rise to the

level of helpfulness desired by Casorio, it also did not fall below the standard of

care reasonably owed to decedent under the circumstances. Therefore, it does not

qualify as negligent or “extreme and outrageous conduct.” Hughes v. Pair, 209

P.3d 963, 967 (Cal. 2009) (quoting Potter v. Firestone Tire & Rubber Co., 863

P.2d 795, 819 (Cal. 1993)). Thus, the district court did not err in dismissing these

claims.

      AFFIRMED.




                                           4